DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/30/2019. Claims 1-20 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "random change" and “random position.” The terms "random change" and “random position” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 12 is also rejected under 35 USC 112 (b) by virtue of its dependency on claim 11.
Claim 18 recites the limitations "random change" and “random position.”  The terms "random change" and “random position” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 11-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motowaki et. al. (U.S Publication No. 2019/0270207).
Regarding claim 1
Motowaki discloses “A method comprising: acquiring positions of a first fitting part of a workpiece and a second fitting part of a receiving component;” (See Motowaki [0031] “The vision sensor 15 detects a position and orientation of a workpiece W piled in a container C (FIG. 5), in accordance with a command from the controller 12.”& [0090] “As another example, the vision sensor 15 images the workpiece mounting 
Motowaki discloses “moving the first fitting part toward the second fitting part;” (See Motowaki [0057] “The robot system 10 according to the present embodiment carries out a work of picking up the workpiece W piled in the container C illustrated in FIG. 5 by the robot hand 50, and inserting the picked-up workpiece W into a mounting hole E formed in a workpiece mounting member D”).
Motowaki discloses “detecting that the workpiece is in contact with the receiving component;” (See Motowaki [0098] “Further, in the prior art, in a robot system configured to rotate and insert the workpiece W gripped by the robot hand into the mounting hole E, the robot system carries out such a work while monitoring the force applied to the robot hand using a force sensor.”).
Motowaki discloses “and rotating the workpiece while pressing the workpiece against the receiving component.” (See Motowaki [0092] “In step S8, the controller 12 carries out an operation of rotating and inserting the workpiece W into the mounting hole E.”).
Regarding claim 2
Motowaki discloses “The method of claim 1, wherein rotating the workpiece comprises: rotating the workpiece in place about an insertion axis of the first fitting part.” (See Motowaki [0093] “Thus, the workpiece W gripped by the robot hand 50 is inserted into the mounting hole E along with rotation about the axis O.sub.1.”).
Regarding claim 3
Motowaki discloses “The method of claim 1, wherein rotating the workpiece comprises: rotating the workpiece in a circular pattern about an insertion axis of the second fitting part.” (See Motowaki [0093] “Thus, the workpiece W gripped by the robot hand 50 is inserted into the mounting hole E along with rotation about the axis O.sub.1.” A rotation about an axis is a circular pattern).
Regarding claim 8
Motowaki discloses “The method of claim 1, wherein detecting that the workpiece is in contact with the receiving component comprises: detecting one or both of a contact force and a contact torque acting on the workpiece.” (See Motowaki [0098] “Further, in the prior art, in a robot system configured to rotate and insert the workpiece W gripped by the robot hand into the mounting hole E, the robot system carries out such a work while monitoring the force applied to the robot hand using a force sensor.” The reaction force acting upon the workpiece is the same force acting upon the hand of the robot: See Motowaki [0071] “When the workpiece gripping claws 59 is closed to grip the workpiece W to be gripped, the workpiece W to be gripped may move to contact other workpieces W. In this case, a reaction force is applied to the gripped workpiece W from the other workpieces W, and the second hand section 53 is displaced in accordance with this reaction force.”).
Regarding claim 9
Motowaki discloses “The method of claim 1, further comprising: determining, prior to rotating the workpiece, whether the workpiece and the receiving component have been successfully mounted.” (See Motowaki [0091] “In this step S7, the controller 12 operates the robot 14 based on the information of the reference point of the workpiece gripping claws 59 with respect to the wrist 22 and on the position of the axis G in the robot coordinate system C.sub.R acquired from the vision sensor 15 or the memory, and positions the robot hand 50 with respect to the mounting hole E such that 
Regarding claim 11
Motowaki discloses “The method of claim 1, further comprising: determining that the workpiece is stuck;” (See Motowaki [0128] “For example, the threshold value α is determined as a value of the force applied to the force sensor 152 when the workpiece W bites into the wall face of the mounting hole E so as to prevent the rotational movement of the workpiece W during execution of step S22. This threshold value α can be obtained by an experimental technique, a simulation, or the like.”).
Motowaki discloses “acquiring a stuck position of the workpiece;
Motowaki discloses “separating the workpiece from the receiving component;” (See Motowaki [0134] “If the movement restricting claws 75 are arranged in the disengaged position so as to allow the displacement of the second hand section 53 by the action of the elastic member 56 when the workpiece W bites into the wall face of the mounting hole E as stated above, the second hand section 53 can slightly rotates in reverse in the direction opposite the rotational direction in step S22, as a result of which, it is possible to eliminate the biting of the workpiece W into the wall face.”).
Motowaki discloses “applying a random change to the stuck position of the workpiece to generate a random position;” (See Motowaki [0134] “the second hand section 53 can slightly rotates in reverse in the direction opposite the rotational direction in step S22, as a result of which, it is possible to eliminate the biting of the workpiece W into the wall face.” Motowaki discloses rotating a workpiece in reverse from a stuck position to a new position. The new position may be interpreted as random, as it is not predetermined).
Motowaki discloses “moving the workpiece to the random position;” (See Motowaki [0134] “the second hand section 53 can slightly rotates in reverse in the direction opposite the rotational direction in step S22, as a result of which, it is possible to eliminate the biting of the workpiece W into the wall face.”).
Motowaki discloses “and rotating the workpiece while pressing the workpiece against the receiving component from the random position.” (See Motowaki [0135] “Then, the controller 12 executes the above-described step S6 so as to arrange the movement restricting claws 75 in the engaged position again. Then, the controller 12 returns to step S22.” & [0126] “In step S22, the controller 12 operates the robot 14 so as 
Regarding claim 12
Motowaki discloses “The method of claim 11, wherein determining that the workpiece is stuck comprises: detecting one or both of a contact force and a contact torque acting on the workpiece;” (See Motowaki [0127] “In step S23, the controller 12 determines whether a force F most-recently received from the force sensor 152 is greater than a predetermined threshold value α” See Motowaki [0098] “Further, in the prior art, in a robot system configured to rotate and insert the workpiece W gripped by the robot hand into the mounting hole E, the robot system carries out such a work while monitoring the force applied to the robot hand using a force sensor.” The reaction force acting upon the workpiece is the same force acting upon the hand of the robot: See Motowaki [0071] “When the workpiece gripping claws 59 is closed to grip the workpiece W to be gripped, the workpiece W to be gripped may move to contact other workpieces W. In this case, a reaction force is applied to the gripped workpiece W from the other workpieces W, and the second hand section 53 is displaced in accordance with this reaction force.”).
Motowaki discloses “acquiring a contact position of the workpiece;
Motowaki discloses “and determining that the workpiece is stuck upon detecting that (i) one or both of the contact force exceeds a predefined force threshold and the contact torque exceeds a predefined torque threshold,” (See Motowaki [0128] “For example, the threshold value α is determined as a value of the force applied to the force sensor 152 when the workpiece W bites into the wall face of the mounting hole E so as to prevent the rotational movement of the workpiece W during execution of step S22.”).
Motowaki discloses “and (ii) an insertion depth between the first fitting part and the second fitting part is smaller than a predefined insertion threshold.” (See Motowaki [0130] “In step S24, the controller 12 determines whether the robot hand 50 has reached a target position. For example, the controller 12 determines that the robot hand 50 has reached the target position (i.e., determines YES) when the robot hand 50 has moved downward by a predetermined distance from the start of step S22.”).
Regarding claim 13
Motowaki discloses “A system comprising: a robotic arm;” (See Motowaki [0026] “The robot 14 is e.g. a vertical articulated robot, and includes a base 16, a rotating torso 18, a robot arm 20, a wrist 22, and a robot hand 50. The base 16 is fixed on a work table A.”).
Motowaki discloses “a processor;” (See Motowaki [0025] “The robot system 10 includes a controller 12, a robot 14, and a vision sensor 15. The controller 12 includes e.g. a processor and memory, and controls each component of the robot 14 and the vision sensor 15.”).
Motowaki discloses “and a memory storing instructions which, when executed by the processor, cause the processor to: acquire positions of a first fitting part of a workpiece and a second fitting part of a receiving component;” (See Motowaki [0031] 
Motowaki discloses “control the robotic arm to move the first fitting part toward the second fitting part;” (See Motowaki [0057] “The robot system 10 according to the present embodiment carries out a work of picking up the workpiece W piled in the container C illustrated in FIG. 5 by the robot hand 50, and inserting the picked-up workpiece W into a mounting hole E formed in a workpiece mounting member D”).
Motowaki discloses “detect that the workpiece is in contact with the receiving component;” (See Motowaki [0098] “Further, in the prior art, in a robot system configured to rotate and insert the workpiece W gripped by the robot hand into the mounting hole E, the robot system carries out such a work while monitoring the force applied to the robot hand using a force sensor.”).
Motowaki discloses “and control the robotic arm to rotate the workpiece while pressing the workpiece against the receiving component.” (See Motowaki [0092] “In step S8, the controller 12 carries out an operation of rotating and inserting the workpiece W into the mounting hole E.”).
Regarding claim 16
Motowaki discloses “The system of claim 13, wherein the memory contains further instructions which, when executed by the processor when detecting that the workpiece is in contact with the receiving component, cause the processor to: detect one or both of a contact force and a contact torque acting on the workpiece.” (See Motowaki 
Regarding claim 18
Motowaki discloses “The system of claim 13, wherein the memory contains further instructions which, when executed by the processor, cause the processor to: determine that the workpiece is stuck;” (See Motowaki [0128] “For example, the threshold value α is determined as a value of the force applied to the force sensor 152 when the workpiece W bites into the wall face of the mounting hole E so as to prevent the rotational movement of the workpiece W during execution of step S22. This threshold value α can be obtained by an experimental technique, a simulation, or the like.”).
Motowaki discloses “acquire a stuck position of the workpiece;” (See Motowaki [0130] “In step S24, the controller 12 determines whether the robot hand 50 has reached a target position. For example, the controller 12 determines that the robot hand 50 has reached the target position (i.e., determines YES) when the robot hand 50 has moved downward by a predetermined distance from the start of step S22. The 
Motowaki discloses “control the robotic arm to separate the workpiece from the receiving component;” (See Motowaki [0134] “If the movement restricting claws 75 are arranged in the disengaged position so as to allow the displacement of the second hand section 53 by the action of the elastic member 56 when the workpiece W bites into the wall face of the mounting hole E as stated above, the second hand section 53 can slightly rotates in reverse in the direction opposite the rotational direction in step S22, as a result of which, it is possible to eliminate the biting of the workpiece W into the wall face.”).
Motowaki discloses “apply a random change to the stuck position of the workpiece to generate a random position;” (See Motowaki [0134] “the second hand section 53 can slightly rotates in reverse in the direction opposite the rotational direction in step S22, as a result of which, it is possible to eliminate the biting of the workpiece W into the wall face.” Motowaki discloses rotating a workpiece in reverse from a stuck position to a new position. The new position may be interpreted as random, as it is not predetermined).
Motowaki discloses “control the robotic arm to move the workpiece to the random position;” (See Motowaki [0134] “the second hand section 53 can slightly rotates in reverse in the direction opposite the rotational direction in step S22, as a result of which, it is possible to eliminate the biting of the workpiece W into the wall face.”).
Motowaki discloses “and control the robotic arm to rotate the workpiece while pressing the workpiece against the receiving component from the random position.” 
Regarding claim 19
Motowaki discloses “The system of claim 18, wherein the memory contains further instructions which, when executed by the processor when determining that the workpiece is stuck, cause the processor to: detect one or both of a contact force and a contact torque acting on the workpiece;” (See Motowaki [0127] “In step S23, the controller 12 determines whether a force F most-recently received from the force sensor 152 is greater than a predetermined threshold value α” See Motowaki [0098] “Further, in the prior art, in a robot system configured to rotate and insert the workpiece W gripped by the robot hand into the mounting hole E, the robot system carries out such a work while monitoring the force applied to the robot hand using a force sensor.” The reaction force acting upon the workpiece is the same force acting upon the hand of the robot: See Motowaki [0071] “When the workpiece gripping claws 59 is closed to grip the workpiece W to be gripped, the workpiece W to be gripped may move to contact other workpieces W. In this case, a reaction force is applied to the gripped workpiece W from the other workpieces W, and the second hand section 53 is displaced in accordance with this reaction force.”).
Motowaki discloses “acquire a contact position of the workpiece;” (See Motowaki [0130] “In step S24, the controller 12 determines whether the robot hand 50 has reached a target position. For example, the controller 12 determines that the robot 
Motowaki discloses “and determine that the workpiece is stuck upon detecting that (i) one or both of the contact force exceeds a predefined force threshold and the contact torque exceeds a predefined torque threshold,” (See Motowaki [0128] “For example, the threshold value α is determined as a value of the force applied to the force sensor 152 when the workpiece W bites into the wall face of the mounting hole E so as to prevent the rotational movement of the workpiece W during execution of step S22.”).
Motowaki discloses “and (ii) an insertion depth between the first fitting part and the second fitting part is smaller than a predefined insertion threshold.” (See Motowaki [0130] “In step S24, the controller 12 determines whether the robot hand 50 has reached a target position. For example, the controller 12 determines that the robot hand 50 has reached the target position (i.e., determines YES) when the robot hand 50 has moved downward by a predetermined distance from the start of step S22.”).
Regarding claim 20
Motowaki discloses “A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to: acquire positions of a first fitting part of a workpiece and a second fitting part of a receiving component;” (See Motowaki [0031] “The vision sensor 15 detects a position and orientation of a workpiece W piled in a container C (FIG. 5), in accordance with a command from the controller 12.”& [0090] “As another example, the vision sensor 15 images the workpiece mounting member D before step S7, and analyzes the captured 
Motowaki discloses “control a robotic arm to move the first fitting part towards the second fitting part;” (See Motowaki [0057] “The robot system 10 according to the present embodiment carries out a work of picking up the workpiece W piled in the container C illustrated in FIG. 5 by the robot hand 50, and inserting the picked-up workpiece W into a mounting hole E formed in a workpiece mounting member D”).
Motowaki discloses “detect that the workpiece is in contact with the receiving component;” (See Motowaki [0098] “Further, in the prior art, in a robot system configured to rotate and insert the workpiece W gripped by the robot hand into the mounting hole E, the robot system carries out such a work while monitoring the force applied to the robot hand using a force sensor.”).
Motowaki discloses “and control the robotic arm to rotate the workpiece while pressing the workpiece against the receiving component.” (See Motowaki [0092] “In step S8, the controller 12 carries out an operation of rotating and inserting the workpiece W into the mounting hole E.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Motowaki et. al. (U.S Publication No. 2019/0270207) in view of Muraoka (U.S Publication No. 2019/0184564).
Regarding claim 4
Applicant is referred to the 102 rejection of claim 1, set forth above, for a discussion regarding the features of the independent claim disclosed by Motowaki. Motowaki discloses all of the elements of the current invention as stated above except: “The method of claim 1, wherein rotating the workpiece comprises: rotating the workpiece in a cone-shaped pattern about an insertion axis of the second fitting part.”.
Muraoka discloses “The method of claim 1, wherein rotating the workpiece comprises: rotating the workpiece in a cone-shaped pattern about an insertion axis of the second fitting part.” (See Muraoka Fig 4. & [0038] “In steps ST1 to ST9, the workpiece 100 is inserted obliquely with respect to the axis CL3, in steps ST10 to ST12, the workpiece 100 is rotated, and in steps ST13 to ST20, the workpiece 100 is pressed into the component 101 along the axis CL3.” An oblique insertion, followed by a rotation is a cone shaped rotation).
Motowaki and Muraoka are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Motowaki to incorporate the teachings of Muraoka and provide cone-shaped pattern rotation for insertion of a workpiece. Doing so provides one of a plurality of methods to rotate a workpiece.
Regarding claim 14
Applicant is referred to the 102 rejection of claim 13, set forth above, for a discussion regarding the features of the independent claim disclosed by Motowaki. 
Motowaki discloses “The system of claim 13, wherein the memory contains further instructions which, when executed by the processor when controlling the robotic arm to rotate the workpiece, cause the processor to control the robotic arm to perform at least one of: rotate the workpiece in place about an insertion axis of the first fitting part;” (See Motowaki [0093] “Thus, the workpiece W gripped by the robot hand 50 is inserted into the mounting hole E along with rotation about the axis O.sub.1.”).
Motowaki discloses “rotate the workpiece in a circular pattern about an insertion axis of the second fitting part;” (See Motowaki [0093] “Thus, the workpiece W gripped by the robot hand 50 is inserted into the mounting hole E along with rotation about the axis O.sub.1.” A rotation about an axis is a circular pattern).
Motowaki discloses all of the elements of the current invention as stated above except: “and rotate the workpiece in a cone-shaped pattern about an insertion axis of the second fitting part.”.
Muraoka discloses “and rotate the workpiece in a cone-shaped pattern about an insertion axis of the second fitting part.” (See Muraoka Fig 4. & [0038] “In steps ST1 to ST9, the workpiece 100 is inserted obliquely with respect to the axis CL3, in steps ST10 to ST12, the workpiece 100 is rotated, and in steps ST13 to ST20, the workpiece 100 is pressed into the component 101 along the axis CL3.” An oblique insertion, followed by a rotation is a cone shaped rotation).
Motowaki and Muraoka are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Motowaki to incorporate the teachings of Muraoka . 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motowaki et. al. (U.S Publication No. 2019/0270207) in view of Canberi (U.S Publication No. 2019/0332097).
Regarding claim 5
Applicant is referred to the 102 rejection of claim 1, set forth above, for a discussion regarding the features of the independent claim disclosed by Motowaki. Motowaki discloses all of the elements of the current invention as stated above except: “The method of claim 1, wherein rotating the workpiece comprises: identifying a workpiece type of the workpiece;”; “selecting a rotation pattern from a plurality of rotation patterns based on the workpiece type;”; “and rotating the workpiece according to the selected rotation pattern.”.
Canberi discloses “The method of claim 1, wherein rotating the workpiece comprises: identifying a workpiece type of the workpiece;” (See Canberi [0061] “The workpiece identification system (WIS) is configured so that the workpieces (W) are identified by means of such as one or the combinations of a barcode reader, machine vision and sensors and associated with their recipes before the workpieces (W) are positioned on the workpiece positioning conveyor (WPC).”).
Canberi discloses “selecting a rotation pattern from a plurality of rotation patterns based on the workpiece type;
Canberi discloses “and rotating the workpiece according to the selected rotation pattern.” (See Canberi [0048] “One or a plurality of recipes for processing workpieces (W) of different types and sizes as well as workpieces (W) required to be processed with different combinations of tasks are programmed and stored in the system controller (SC). The recipes are composed of workpiece (W) transferring to and unloading from the process conveyors, conveying workpieces (W) between the process conveyors, one or combinations of the following tasks glue dispensing, gasket dispensing, potting, weighing, assembling, marking, quality control and handling of workpieces (W) for picking, placing and rotating.”).
Motowaki and Canberi are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Motowaki to incorporate the teachings of Canberi and provide a method for a robotic agent to detect a type of workpiece and determine a rotation based upon the type of workpiece detected. Doing so allows workpieces of different types and sizes to be processed with different combinations of tasks allowing flexible production.
Regarding claim 15
Applicant is referred to the 102 rejection of claim 13, set forth above, for a discussion regarding the features of the independent claim disclosed by Motowaki. Motowaki discloses all of the elements of the current invention as stated above except: “The system of claim 13, wherein the memory contains further instructions which, when executed by the processor when controlling the robotic arm to rotate the workpiece, cause the processor to: identify a workpiece type of the workpiece;”; “select a rotation pattern from a plurality of rotation patterns based on the workpiece type;”; “and control the robotic arm to rotate the workpiece according to the selected rotation pattern.”.
Canberi discloses “The system of claim 13, wherein the memory contains further instructions which, when executed by the processor when controlling the robotic arm to rotate the workpiece, cause the processor to: identify a workpiece type of the workpiece;” (See Canberi [0061] “The workpiece identification system (WIS) is configured so that the workpieces (W) are identified by means of such as one or the combinations of a barcode reader, machine vision and sensors and associated with their recipes before the workpieces (W) are positioned on the workpiece positioning conveyor (WPC).”).
Canberi discloses “select a rotation pattern from a plurality of rotation patterns based on the workpiece type;” (See Canberi [0066] “The multi-purpose end effectors (EE1) and (EE2) are attached respectively to the wrists of the robots (R1) and (R2) and adapted for being manipulated by the robots allowing the robots to perform their tasks as programmed in the recipe of each workpiece (W).”).
Canberi discloses “and control the robotic arm to rotate the workpiece according to the selected rotation pattern.
Motowaki and Canberi are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Motowaki to incorporate the teachings of Canberi and provide a method for a robotic agent to detect a type of workpiece and determine a rotation based upon the type of workpiece detected. Doing so allows workpieces of different types and sizes to be processed with different combinations of tasks allowing flexible production.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Motowaki et. al. (U.S Publication No. 2019/0270207) in view of Canberi (U.S Publication No. 2019/0332097) in further view of Muraoka (U.S Publication No. 2019/0184564).
Regarding claim 6
Applicant is referred to the 103 rejection of claim 5, set forth above, for a discussion regarding the features of the independent claim disclosed by Motowaki modified by Canberi. Motowaki modified discloses all of the elements of the current invention as stated above except: “The method of claim 5, wherein the plurality of rotation patterns are determined by a machine learning algorithm.”.
Muraoka discloses “The method of claim 5, wherein the plurality of rotation patterns are determined by a machine learning algorithm.” (See Muraoka [0033] “Reinforcement learning is a type of machine leaning that addresses an issue in which an agent in an environment observes the current state and determines an action to be taken. The agent obtains a reward from the environment by selecting an action. While there are various reinforcement learning techniques, Q-learning is used in the present embodiment. Q-leaning is a technique that performs leaning such that an action having 
Motowaki, Canberi, and Muraoka are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Motowaki to incorporate the teachings of Muraoka and provide a machine learning algorithm for a robotic agent to store and analyze data related to detecting a type of workpiece and determining a rotation based upon the type of workpiece detected. Doing so provides one of a plurality of options for machine learning to achieve efficient flexible production of workpieces with robotic agents.
Regarding claim 7
Applicant is referred to the 103 rejection of claim 6, set forth above, for a discussion regarding the features of the independent claim disclosed by Motowaki modified further modified by Muraoka. 
Motowaki modified by Canberi discloses “The method of claim 6, wherein the machine learning algorithm determines the plurality of rotation patterns by: collecting data on a plurality of insertion mounting operations;”. (See Canberi [0071] “A recipe for processing of each type and size of workpieces (W) is programmed and stored in the system controller (SC).”).
Motowaki modified by Canberi discloses “and generating a plurality of associations between at least a subset of the plurality of workpiece types and one or more rotation patterns of the plurality of rotation patterns.” (See Canberi [0048] “One or a plurality of recipes for processing workpieces (W) of different types and sizes as well as workpieces (W) required to be processed with different combinations of tasks 
Motowaki modified discloses all of the elements of the current invention as stated above except: “analyzing the data to detect correlations between a plurality of workpiece types including the workpiece type of the workpiece;”.
Muraoka discloses “analyzing the data to detect correlations between a plurality of workpiece types including the workpiece type of the workpiece;” (See Muraoka [0033] “Reinforcement learning is a type of machine leaning that addresses an issue in which an agent in an environment observes the current state and determines an action to be taken. The agent obtains a reward from the environment by selecting an action. While there are various reinforcement learning techniques, Q-learning is used in the present embodiment. Q-leaning is a technique that performs leaning such that an action having the highest action evaluation function value (Q-value) (an action that receives the greatest amount of reward) is taken in a certain environment.”).
Motowaki, Canberi, and Muraoka are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Motowaki to incorporate the teachings of Muraoka and provide a machine learning algorithm for a robotic agent to store and analyze data related to detecting a type of workpiece and determining a rotation based upon the type of workpiece detected. Doing so provides one of a .
Claims 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Motowaki et. al. (U.S Publication No. 2019/0270207) in view of Ogawara (U.S Publication No. 2019/0381669).
Regarding claim 10
Motowaki discloses “The method of claim 9, wherein determining whether the workpiece and the receiving component have been successfully mounted comprises: rotating the workpiece about an insertion axis of the first fitting part while pressing the workpiece against the receiving component;” (See Motowaki [0093] “In view of this, the robot system 10 according to the present embodiment carries out this step S8. Specifically, the controller 12 operates the robot 14 to move the robot hand 50 downward concurrently with rotating the robot hand 50 about the axis O.sub.1. Thus, the workpiece W gripped by the robot hand 50 is inserted into the mounting hole E along with rotation about the axis O.sub.1.”).
Motowaki discloses “acquiring a contact position of the workpiece;” (See Motowaki [0130] “In step S24, the controller 12 determines whether the robot hand 50 has reached a target position. For example, the controller 12 determines that the robot hand 50 has reached the target position (i.e., determines YES) when the robot hand 50 has moved downward by a predetermined distance from the start of step S22. The controller 12 proceeds to step S25 when it determines YES, while the controller 12 returns to step S23 when it determines NO.”).
Motowaki discloses “(ii) the contact position of the workpiece is unchanged for a predetermined period of time,” (See Motowaki [0107] “Specifically, the controller 12 carries out rotating and inserting the workpiece W into the mounting hole E over a 
Motowaki discloses “and (iii) an insertion depth between the first fitting part and the second fitting part meets or exceeds a predefined insertion threshold.” (See Motowaki [0130] “In step S24, the controller 12 determines whether the robot hand 50 has reached a target position. For example, the controller 12 determines that the robot hand 50 has reached the target position (i.e., determines YES) when the robot hand 50 has moved downward by a predetermined distance from the start of step S22.”).
Motowaki discloses all of the elements of the current invention as stated above except: “detecting a contact torque acting on the workpiece;”; and “and determining that the workpiece and the receiving component have been successfully mounted upon detecting that (i) the contact torque acting on the workpiece exceeds a predefined torque threshold,”.
Ogawara discloses “detecting a contact torque acting on the workpiece;” (See Ogawara [0051] “Further, a force to be generated in the end effector 300 can be calculated from the value of each of the torque sensors 230. As the force generated in the end effector 300, a load applied to the workpiece Wa can be calculated and then fed back to the control device 400.”).
Ogawara discloses “and determining that the workpiece and the receiving component have been successfully mounted upon detecting that (i) the contact torque acting on the workpiece exceeds a predefined torque threshold,” (See Ogawara [0102] “Moreover, in step S416, because the workpiece Wa is fitted into the workpiece Wb, the posture should be restricted, and thus the posture change of the workpiece Wa should 
Motowaki and Ogawara are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Motowaki to incorporate the teachings of Ogawara and provide a method of detecting the torque on a workpiece. Doing so provides one of a plurality of methods to detect forces acting upon a workpiece for the evaluation of work performed by a robot. 
Regarding claim 17
Motowaki discloses “The system of claim 13, wherein the memory contains further instructions which, when executed by the processor, cause the processor to: control the robotic arm to rotate the workpiece about an insertion axis of the first fitting part while pressing the workpiece against the receiving component;
Motowaki discloses “acquire a contact position of the workpiece;” (See Motowaki [0130] “In step S24, the controller 12 determines whether the robot hand 50 has reached a target position. For example, the controller 12 determines that the robot hand 50 has reached the target position (i.e., determines YES) when the robot hand 50 has moved downward by a predetermined distance from the start of step S22. The controller 12 proceeds to step S25 when it determines YES, while the controller 12 returns to step S23 when it determines NO.”).
Motowaki discloses “(ii) the contact position of the workpiece is unchanged for a predefined period of time,” (See Motowaki [0107] “Specifically, the controller 12 carries out rotating and inserting the workpiece W into the mounting hole E over a predetermined time period T.sub.1, and then, stops the operation over a predetermined time period T.sub.2. This rotating and inserting operation and the stop thereof may be repeatedly executed at a cycle τ (=T.sub.1+T.sub.2).”).
Motowaki discloses “and (iii) an insertion depth between the first fitting part and the second fitting part meets or exceeds a predefined insertion threshold.” (See Motowaki [0130] “In step S24, the controller 12 determines whether the robot hand 50 has reached a target position. For example, the controller 12 determines that the robot hand 50 has reached the target position (i.e., determines YES) when the robot hand 50 has moved downward by a predetermined distance from the start of step S22.”).
Motowaki discloses all of the elements of the current invention as stated above except: “detect a contact torque acting on the workpiece;”; and “and determine that the workpiece and the receiving component have been successfully mounted upon detecting that (i) the contact torque acting on the workpiece exceeds a predefined torque threshold,
Ogawara discloses “detect a contact torque acting on the workpiece;” (See Ogawara [0051] “Further, a force to be generated in the end effector 300 can be calculated from the value of each of the torque sensors 230. As the force generated in the end effector 300, a load applied to the workpiece Wa can be calculated and then fed back to the control device 400.”).
Ogawara discloses “and determine that the workpiece and the receiving component have been successfully mounted upon detecting that (i) the contact torque acting on the workpiece exceeds a predefined torque threshold,” (See Ogawara [0102] “Moreover, in step S416, because the workpiece Wa is fitted into the workpiece Wb, the posture should be restricted, and thus the posture change of the workpiece Wa should be small. Therefore, the completion of the assembly is determined by applying a force in the direction of each of the X, Y, and Z axes of the coordinates 802 in the force control mode. The fitting is determined to be successful, if a change in the posture of the workpiece Wa when the force is applied in the direction of each of the X, Y, and Z axes of the coordinates 802 is equal to or smaller than a threshold. The fitting is determined to be unsuccessful, if the change in the posture of the workpiece Wa is larger than the threshold.”).
Motowaki and Ogawara are analogous art because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Motowaki to incorporate the teachings of Ogawara and provide a method of detecting the torque on a workpiece. Doing so provides one of a plurality of methods to detect forces acting upon a workpiece for the evaluation of work performed by a robot. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Artigas et. al. (U.S Publication No. 2020/0368861) discloses a robot for assembly of parts in an assembly line. Dan (U.S Publication No. 2020/0023521) discloses a method and an apparatus for controlling a robot system, with workpieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664